Title: Thomas Jefferson to Patrick Gibson, 17 October 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello Oct. 17. 15.
          
          I wrote you from Bedford on the 29th of Sep. and again on the 6th inst. on my arrival here. since that date 35. barrels of flour have been shipped from my mill on my account by T. M. & T. E. Randolph’s for rent, being instead of so much of 55. Bar. formerly shipped for me, but their destination changed as noted in a former letter. I in my last I requested to hear from you on the discount of the additional 1000.D. I asked of the bank. I am anxious on this subject because I shall have to draw on you about the close of this month for 309.82 D in favor of the sheriff of Albemarle for my taxes in that county, the discharge of some overseers also in order to get my affairs into better hands subjects me to an immediate & unexpected payment of their wages, not otherwise due till the spring; to which will be added some other urgent calls which will absorb the additional thousand dollars. should it be necessary you will at your discretion sell the 35. Barels of  flour for what ever they will bring. I will have my tobacco sent down as soon as it can be prepared because I know no reason to expect higher prices than are going. as to the year’s crop of flour I shall only aim to get that down in Dec. & January, believing that the present state of things in Europe, and what may be expected for some time to come give a prospect of a good demand for that market, which may not be felt however till the spring. hoping to hear from you in relief of my anxieties on the subject of the additional discount I salute you with friendship & respect.
          Th: Jefferson
        